UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-32534 ZAP (Exact name of registrant as specified in its charter) California 94-3210624 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2 West 3rd Street Santa Rosa, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (707)525-8658 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Filer required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of May 15, 2015, there were 460,213,050 shares outstanding of the registrant’s common stock. 1 INDEX Page No. PART I. Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the threemonths ended March 31, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ZAP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Notes receivable - 81 Accounts receivable, net Inventories, net Prepaid taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Other assets: Distribution fees, net Intangible assets, net Goodwill Due from related party Deposits and other assets Total other assets Total assets $ $ See accompanying notes to the unaudited condensed consolidated financial statements 3 ZAP CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) (Unaudited) March 31, December 31, LIABILITIES ANDEQUITY ( DEFICIENCY) Current liabilities: Short term loans $ $ Notes payable Senior convertible debt Accounts payable Accrued liabilities Advances from customers Taxes payable Due to related party Other payables Total current liabilities Long term liabilities: Accrued liabilities and others Total liabilities Commitments and contingencies Equity (Deficiency) Common stock, no par value; 800 million shares authorized; 460,213,050 and 461,395,508 shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively Accumulated other comprehensive income Accumulated deficit ) ) Total ZAP shareholders’ equity (deficiency) ) ) Non-controlling interest Total equity (deficiency) ) ) Total liabilities and equity (deficiency) $ $ See accompanying notes to the unaudited condensed consolidated financial statements 4 ZAP CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands; except per share data) (Unaudited) For the Three months ended March 31, Net sales $ $ Cost of goods sold ) ) Gross profit (loss) ) ) Operating expenses: Sales and marketing ) ) General and administrative ) ) Research and development ) ) Total operating expenses ) ) Loss from operations ) ) Other income (expense): Interest expense, net ) ) Other Income 81 Total income (expense) ) ) Loss before income taxes ) ) Income tax - Net Loss $ ) $ ) Less: loss attributable to non-controlling interest Net loss attributable to ZAP’s common shareholders $ ) $ ) Net Loss $ ) $ ) Other Comprehensive Income (Loss) Foreign currency translation adjustments 46 ) Total comprehensive loss ) ) Less : Comprehensive loss attributable to non-controlling interest Comprehensive loss attributable to ZAP $ ) $ ) Net loss per share attributable to common shareholders: Basic and diluted $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to the unaudited condensed consolidated financial statements 5 ZAP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash provided by(used in) operating activities: Gain from disposal of equipment (7
